                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                   CR 08-07-GF-BMM-JTJ

                 Plaintiff,                  FINDINGS AND
                                             RECOMMENDATIONS
       vs.

 ELAINE BESTON,

                 Defendant.


                                    I. Synopsis

      Defendant Elaine Beston (Beston) has been accused of violating the

conditions of her supervised release. Beston admitted all of the alleged violations.

Beston's supervised release should be revoked. Beston should be placed in

custody for 11 months, with 109 months of supervised release to follow. Beston

should serve the first 2 months of supervised release at an inpatient drug treatment

facility selected by the United States Probation Office. Beston should receive

credit for time served in federal custody.

                                     II. Status

      Beston pleaded guilty to Conspiracy to Possess Methamphetamine with

Intent to Distribute on September 28, 2011. (Doc. 54). The Court sentenced
Beston to 192 months of custody, followed by 10 years of supervised release.

(Doc. 96). Beston's current term of supervised release began on May 25, 2018.

(Doc. 162 at 1).

      Petition

      The United States Probation Office filed an Amended Petition requesting

that the Court revoke Beston's supervised release on July 10, 2019. (Doc. 169).

The Amended Petition alleged that Beston violated the conditions of her

supervised release: 1) by failing to report for substance abuse treatment on two

separate occasions; 2) by failing to report for substance abuse testing; 3) by failing

to participate in substance abuse testing; 4) by using methamphetamine; 5) by

committing another crime; 6) by possessing a controlled substance; and 7) by

knowingly communicating with a person engaged in criminal activity.

      Initial appearance

      Beston appeared before the undersigned for her initial appearance on

July 11, 2019. Beston was represented by counsel. Beston stated that she had

read the petition and that she understood the allegations. Beston waived her right

to a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.




                                          2
      Revocation hearing

      The Court conducted a revocation hearing on August 6, 2019. Beston

admitted that she had violated the conditions of her supervised release: 1) by

failing to report for substance abuse treatment on two separate occasions; 2) by

failing to report for substance abuse testing; 3) by failing to participate in

substance abuse testing; 4) by using methamphetamine; 5) by committing another

crime; 6) by possessing a controlled substance; and 7) by knowingly

communicating with a person engaged in criminal activity. The violations are

serious and warrant revocation ofBeston's supervised release.

      Beston's violations are Grade C violations. Beston's criminal history

category is III. Beston's underlying offense is a Class A felony. Beston could be

incarcerated for up to 60 months. She could be ordered to remain on supervised

release for up to 120 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 5 to 11 months.

                                    III. Analysis

      Beston's supervised release should be revoked. Beston should be

incarcerated for 11 months, with 109 months of supervised release to follow.

Beston should serve the first 2 months of supervised release at an inpatient drug

treatment facility selected by the United States Probation Office. The supervised


                                           3
release conditions imposed previously should be continued. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Beston that the above sentence would be recommended

to Judge Morris. The Court also informed Beston of her right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Beston that Judge Morris would consider a timely objection before

making a final determination on whether to revoke her supervised release and

what, if any, sanction to impose. Beston stated that she wished to waive her right

to object to these Findings and Recommendations, and that she wished to waive

her right to allocute before Judge Morris.

The Court FINDS:

      That Elaine Beston violated the conditions of her supervised release by
      failing to report for substance abuse treatment on two separate occasions, by
      failing to report for substance abuse testing, by failing to participate in
      substance abuse testing, by using methamphetamine, by committing another
      crime, by possessing a controlled substance, and by knowingly
      communicating with a person engaged in criminal activity.

The Court RECOMMENDS:

      That the District Court revoke Beston's supervised release and
      commit her to the custody of the United States Bureau of Prisons for a
      term of 11 months, with I 09 months of supervised release to follow.
      Beston should serve the first 2 months of supervised release at an
      inpatient drug treatment facility selected by the United States
      Probation Office. Beston should receive credit for time served in
      federal custody.

                                             4
        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations

to which objection is made. The district court judge may accept, reject, or modify,

in whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district court judge, and

may waive the right to appear and allocute before a district court judge.

      DATED this 7th day of August, 2019.




                                                                                         /
                                                                           < . : ~ . . - : . - - - · ' - - ) _ . . . . . . , - - · ---......._,.,,,.-•'   ~-...


                                                                       --·-·
                                             ,./ ·Juhn·Joht~;·y·o-n-           -
                                                United States Magistrate Judge




                                         5
